Citation Nr: 0532736	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  04-10 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right shoulder disability.

2.  Entitlement to service connection for a left shoulder 
disability.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from November 1954 to 
August 1957.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision in which the 
Portland, Oregon, Regional Office (RO) of the Department of 
Veterans Affairs (VA) in pertinent part denied the veteran's 
claims for service connection for a left shoulder disability, 
and to reopen a previously denied claim of service connection 
for a right shoulder disability.  The veteran indicated 
disagreement with that decision and, after being issued a 
statement of the case, perfected his appeal by submitting a 
substantive appeal (VA Form 9) in March 2004.

A personal hearing was held before the undersigned, sitting 
at the RO, in June 2005.  The transcript of that hearing has 
been associated with the veteran's claims file.

The issues of entitlement to service connection for left and 
right shoulder disabilities are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  In a December 1957 rating decision, the RO denied the 
veteran's claim of service connection for a right shoulder 
disability.  The veteran was notified of that decision, and 
of appellate rights and procedures, but did not submit a 
timely appeal.

2.  The evidence received since the RO's December 1957 rating 
decision is new and material, and is so significant that it 
must be considered in order to decide fairly the merits of 
the claim.


CONCLUSIONS OF LAW

1.  The RO's December 1957 rating decision is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2005).

2.  The evidence received since the RO's December 1957 rating 
decision is new and material, and the claim of entitlement to 
service connection for a right shoulder disability has been 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is ultimately seeking service connection for a 
right shoulder disability.  Implicit in his presentation is 
the contention that he has submitted new and material 
evidence that is sufficient to reopen his claim, which had 
been denied previously in December 1957.

In the interest of clarity, the Board will discuss certain 
preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.  Thereafter, the Board will discuss the 
issue on appeal.

The Veterans Claims Assistance Act 

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. § 5102, 
5103, 5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  However, 
with regard to the veteran's claim to reopen based on the 
submission of new and material evidence, the Board notes that 
the provisions of 38 C.F.R. § 3.156(a) regarding new and 
material claims, and the second sentence of 3.159(c), were 
amended effective August 29, 2001.  These amendments are 
effective only as to claims received on or after August 29, 
2001, and are therefore not relevant in the instant case as 
to the veteran's claim for service connection for a right 
shoulder disorder, inasmuch as the veteran's request to 
reopen that claim was received by VA in July 2001.  See 66 
Fed. Reg. 45620- 45632 (August 29, 2001).

In addition, under the provisions of the VCAA, VA's statutory 
duty to assist the claimant in the development of the claim 
does not apply unless and until the claim is reopened.  Once 
a claim is reopened, the VCAA provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002).  

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].  The notice requirements of 
the VCAA are for application with regard to claims to reopen, 
even when such claims were made to VA prior to August 29, 
2001.

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2005).  In this case, a VCAA notice letter was 
sent to the veteran in May 2002, describing the type of 
evidence that would support his request to reopen his claim.  
In particular, he was advised as to what specifically 
constituted "new evidence," and what specifically 
constituted "material evidence."  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2005).  In the May 
2002 VCAA letter, the RO informed the veteran that VA would 
make reasonable efforts to help him obtain evidence necessary 
to support his claim, and would try to help him obtain such 
evidence as medical records, employment records, or records 
from other federal agencies.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2005).  In 
the May 2002 letter, the veteran was informed that he was to 
provide VA with sufficient information regarding any records 
he wanted VA to obtain, so that VA could request them from 
the agency or person who had them.  He was specifically 
advised that "[i]t's still your responsibility to make sure 
we receive these records."

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2005).  The March 2004 Statement of the Case 
advised the veteran "VA will...request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim."  This notice complies with the 
requirements of 38 C.F.R. § 3.159(b) in that it informed the 
veteran that he could submit or identify evidence other than 
what was specifically requested by the RO.

The Board finds that the May 2002 VCAA letter, together with 
the Statement of the Case, properly notified the veteran of 
the information, and medical or lay evidence, not previously 
provided to VA that was necessary to substantiate his claim, 
and it properly indicated which portion of that information 
and evidence is to be provided by the veteran and which 
portion VA would attempt to obtain on behalf of the veteran.  

The Board is of course aware of the decision of the Court in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of the issue by the RO.  In this case, 
the VCAA notice was sent to the veteran in May 2002, prior to 
the RO's decision in August 2002.  Thus the veteran was 
provided with adequate VCAA notice and was allowed to respond 
thereto.  

Based on the above record, the Board concludes that the 
veteran has been amply and correctly informed of what is 
required of him and of VA in connection with his claim, in 
compliance with the VCAA.

Duty to assist

Under the VCAA, VA's duty to assist in the development of the 
claim attaches only when a claim was made on or after August 
29, 2001, or when the claim has been reopened.  The claim 
herein, in which the veteran is seeking to reopen a 
previously-denied claims of entitlement to service connection 
for a right shoulder disability, satisfies neither of those 
two criteria.  The veteran's claim to reopen was filed in 
July 2001.  Accordingly, VA has no duty to assist the veteran 
in the further development of this claim until such time as 
the claim is reopened.  It must be pointed out, however, that 
the Board is in fact reopening this claim in the decision 
rendered herein, and that additional development of this 
claim is requested below.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
issues has been consistent with the provisions of the VCAA.  

The Board will therefore proceed to a decision on the merits 
as to the issues on appeal.

Pertinent law and regulations

Service connection

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2005).  

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
See 38 C.F.R. § 3.303(d) (2005); Cosman v. Principi, 3 Vet. 
App. 303, 305 (1992).  

Certain disabilities, to include cardiovascular disease and 
arthritis, may be presumed to have been incurred during 
service when manifested to a compensable degree within one 
year after separation from service.  38 U.S.C.A. §§ 1101, 
1111, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2005).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Finality/new and material evidence

In general, unappealed RO decisions are final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2005).  
Pursuant to 38 U.S.C.A. § 5108 (West 2002), a finally 
disallowed claim may be reopened when new and material 
evidence is presented or secured with respect to that claim.

The Board notes that there has been a regulatory change with 
respect to new and material evidence, which applies 
prospectively to all claims made on or after August 29, 2001.  
See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001) [codified at 
38 C.F.R. § 3.156(a)].  The veteran filed his claim to reopen 
in July 2001, prior to that date.  Therefore, the earlier 
version of the law, which is set forth in the following 
paragraph, is applicable in this case.  

New and material evidence is defined as evidence not 
previously submitted to agency decision-makers that bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to decide fairly the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).  In Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998), the Federal Circuit noted that new evidence 
could be sufficient to reopen a claim if it could contribute 
to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim.  

To warrant reopening of a previously and finally disallowed 
claim, newly presented or secured evidence must not be 
cumulative of evidence of record at the time of the last 
prior final disallowance and must prove merits of the claim 
as to each central element that was specified as a basis fore 
the last final disallowance of the claim.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

If it is determined that new and material evidence has been 
submitted, the claim must be reopened.  The VA may then 
proceed to evaluate the merits of the claim on the basis of 
all evidence of record, but only after ensuring that the duty 
to assist the veteran in developing the facts necessary for 
his claim has been satisfied.  

Factual background

The December 1957 RO decision

In its December 1957 rating decision, the RO denied service 
connection for several disabilities, to include a right 
shoulder disorder.  The RO noted that the veteran's service 
entrance examination showed right upper arm impairment post 
motor vehicle accident prior to service, in 1945.  Service 
medical records showed right shoulder impairment considered 
due to a previous injury in 1945, with treatment on several 
occasions for right shoulder complaints prior to service 
discharge.  The RO denied the veteran's claim after finding 
that a pre-service right upper extremity disability had been 
demonstrated by the evidence of record, and that an increase 
in basic pathology over natural progress was not established.

The veteran was notified of that decision, and of appellate 
rights and procedures, by means of a letter dated December 
30, 1957.  He did not indicate disagreement with that 
decision within one year thereafter (that is, by December 30, 
1958).  

Additional evidence

The evidence associated with the veteran's claims file since 
December 1957, with regard to a right shoulder disability, 
includes private medical records dated in 1995, reports of VA 
examinations conducted in 2002 and 2004, and the report of a 
private medical consultation dated in June 2005.  This latter 
document indicates findings by the examiner that the 
veteran's current disabilities of the shoulders were due to 
an in-service injury.

Analysis

As noted above, the veteran's claim of entitlement to service 
connection for a right shoulder disability was denied by the 
RO in December 1957.  This decision is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2005).  The 
veteran's claim may therefore be reopened only upon the 
submission of new and material evidence.  See 38 U.S.C.A. 
§ 5108 (West 2002).

In essence, the RO denied the veteran's claim in December 
1957 because it determined that Hickson elements (1) and (3), 
current disability and medical nexus, respectively, had not 
been satisfied.  In order for new and material evidence to be 
submitted with respect to the veteran's claim of entitlement 
to service connection for a right shoulder disability, 
evidence would have to be submitted indicating that such a 
disability was currently manifested, and that there is a 
medical relationship between the veteran's service and any 
currently manifested right shoulder impairment.

Such evidence has indeed been received.  In particular, the 
June 2005 private medical statement, whereby current shoulder 
impairment was attributed to an in-service injury, indicates 
both the manifestation of a current disability and a nexus 
between that disability and the veteran's service.  As such, 
this evidence is both new, in that it had not previously been 
associated with the veteran's claims file, and material, in 
that it bears direct relevance to the question of service 
connection.  It is accordingly so significant that it must be 
considered in order to decide fairly the merits of the claim.  
The veteran's claim of entitlement to service connection for 
a right shoulder disability is therefore reopened.


ORDER

New and material evidence has been received with regard to a 
claim of service connection for a right shoulder disability, 
and the veteran's claim has been reopened.  The veteran's 
claim is granted to that extent.


REMAND

After review of the claims file, the Board has determined 
that additional development is requisite as to the veteran's 
claims of entitlement to service connection for right 
shoulder and left shoulder disabilities.

With regard to the issue of entitlement to service connection 
for a right shoulder disability, VA's statutory duty to 
assist the veteran in the development of his claim attaches 
at this juncture, as was discussed above.  

The Board finds that additional development of both the 
reopened claim of service connection for a right shoulder 
disability, and the claim of entitlement to service 
connection for a left shoulder disability, is necessary.  In 
particular, the evidence contains conflicting evidence as to 
whether there is a medical nexus between the veteran's 
service and his current shoulder disabilities; while the June 
2005 private medical statement reflects that there is in fact 
such a relationship, the report of a February 2004 VA 
examination shows that the examiner specifically discounted 
in-service medical records noting shoulder problems, and 
concluded that the veteran's current shoulder disabilities 
were the product of the aging process.

The VCAA stipulates that the assistance provided by VA shall 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
"necessary" to make a decision on the claim.  See 
38 U.S.C.A. § 5103A; see also 38 C.F.R. § 3.159.  Such an 
examination is necessary with regard to the instant case.  
See Charles v. Principi, 16 Vet. App. 370 (2002).

In view of the foregoing, this case is REMANDED to the 
Veterans Benefits Administration (VBA) for the following 
actions:

1.  The veteran should be afforded a VA 
orthopedic examination by an appropriate 
specialist who has not previously 
examined or treated him.  The examiner 
should be asked to thoroughly review the 
veteran's medical records in conjunction 
with the examination and to indicate in 
the examination report that the records 
were reviewed.  In particular, the 
examiner is asked to review the veteran's 
service records which reflect that he was 
placed on several limited duty profiles 
for a left shoulder injury.  The examiner 
should identify the nature of the 
veteran's current shoulder disabilities, 
if any, and render an opinion as to 
whether it is as least as likely as not 
that impairment of either or both 
shoulders is related to a disease or 
injury in service, to include whether it 
is as likely as not that any pre-service 
shoulder disability increased in severity 
during service.  A report of the 
examination should be associated with the 
veteran's VA claims folder.

2.  Thereafter, VBA must readjudicate the 
issues on appeal; the issue of 
entitlement to service connection for a 
right shoulder disability, which has been 
reopened, must be readjudicated on a de 
novo basis.  If the decision as to either 
issue remains unfavorable to the veteran, 
a supplemental statement of the case 
(SSOC) should be prepared.  The veteran 
should be provided with the SSOC and an 
appropriate period of time should be 
allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	K. PARAKKAL
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


